Award affirmed, with costs to the State Industrial Board. All concur, except Hinman, Acting P. J., who dissents and votes for reversal, on the ground that the claimant retains at least fifty per cent of vision; that it is a good eye but will not focus with the other eye; that he has not sustained a compensable *772total loss of vision of the eye as awarded but a loss of only fifty per cent of such vision; that his loss of binocular vision (pertaining to the use of both eyes at once) was not a compensable loss recognized at the time of the accident. Present — Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ.